REPUBLIQUE DEMOCRATIQUE DU CONGO
SOCIETE DE COMMERCE INTERNATIONAL DU BOIS

SCIBOIS 17)
d'A

LS

ACCORD CONSTITUANT
LA: CLAUSE SOCTALE:DU
CAHIER DES CHARGES

PERIODE 2012 - 2015

GARANTIE D’APPROVISIONNEMENT CONVERTIBLE

N° 003

Territoire de Lukolela et Bikoro
District de lPEquateur
Province de PEquateur

Date : Septembre2011

ACCORD CONSTITUANT LA CLAUSE COSIALE DU CAHIER DES
CHARGES PROVISOIRE DU CONTRAT DE CONCESSION
FORESTIERE ENTRE :

1. Les communautés locales BOSANGO, BAPILA, BAWEMBE, BENYANGA,
MAIKO-BIKUTA ET MILONGO situées dans :
Le groupement :  LUSANKANI

Le secteur de :  LUSANKANI
Le territoire de : LUKOLELA
Le district de : _ EQUATEUR
La province de : EQUATEUR
En République Démocratique du Congo
Représentées par Messieurs :
Nom des représentants Titre/qualité
; FT ILANDE IBOKO Chef de localité de BOSANGO |
2. ADRIEN ILANGA LOKOMBE | Chef de localité de BAPILA
3. BOKUNGU MBULA Chef de localité de BAWEMBE LH :
4. NGUBU BILEKA ETIENNE Chef de localité de BENYANGA
5. BOFOLE BOWOKO Chef de localité de MAIKO BIKUTA |
6. BONYATO LONGOMO Chef de localité de MILONGO Borgol +

Et ci après dénommées les communautés locales, d’une part :
Et

2. La SOCIETE DE COMMERCE INTERNATIONAL DU BOIS (SCIBOIS)
immatriculée au registre de commerce sous le numéro 19085 ayant son siège dans le
village Losofola, Q. Wendji Secli, commune de Wangata , Province de l’Equateur en
République démocratique du Congo, représentée par son Directeur d'Exploitation : Mr.
MEDARD MBANGU, et ci après dénommée « le concessionnaire forestier », d’autre part ;

Etant préalablement entendu que :
+ La société SCIBOIS est titulaire d’une Garantie d’Approvisionnement N°093/03 du
3 juin 2003 jugée convertible en contrat de concession forestière, suivant la
notification n°1 76/CAB/MIN/ENC-T/15/JEB/2009 du 21 janvier 2009 et couvrant une

superficie administrative de 229.400 Hectares. -
+ Les communautés locales sont riveraines de la concession forestière concernée.

+ Les forêts concernées sont situées dans le groupement LUSANKANI et ont comme *
limites :

Au Nord : Par une ligne droite oblique tirée à partir de la rivière Monkaka au niveau de la
longitude 0°55°45” Sud et la latitude 1793018” Est, jusqu’au village

J 17éP0-mPoM 8 010 "+ TLElE-SLoNcons À LT
— IABELASMEX MPA PQ: 784 LO

WPNG:-BIiEMBÆ F Der 40WNE-

ns — 4

BokA BeorjBol'EA NkoS

L

7 &
Th

BOANDA-MONENE. De ce point, remonter le cours du confluent de la rivière
Monkaka jusqu’à la latitude 17°42°40” Est. En suite suivre la ligne de crête
jusqu’à l'intersection de deux confluents de la rivière Ngange au croissement de
la latitude 17°49°52” Est et la longitude 0°53°33” Sud.-

Au Sud et à l'Ouest : De l'embouchure de la rivière Monkaka dans le petit lac situé à
l’intérieur de la concession remonter le cours de la Monkaka en amont jusqu’au
au point de la latitude 17°36’29°” Est et 1°56°44” Sud. Enfin suivre la ligne de
crête jusqu’ à atteindre la rivière Mudja.-

A l'Est : De l'intersection de deux confluents de la rivière Ngange remonter le cours de
celui situé à droite jusqu’à sa source. De ce point tracer une ligne droite oblique
jusqu’ à la latitude 17°47°50° Est enfin, rejoindre le confluent de la rivière Mudja
à partir de sa source, jusqu’à son embouchure.

Ladite forêt fait partie de celles sur lesquelles les communautés locales jouissent de droits
coutumiers établie à la suite d’une enquête socio économique restreinte de SCIBOIS ;

Les limites de la partie de la concession forestière concemée par le présent contrat (cf. article 2
ci-dessous) ont été fixées de commun accord entre les parties, et conformément au plan de
ion ;

Mr. JEAN PIERRE BOKA BOMBOL'EANKOY, Administrateur de Territoire a assisté à la
signature du présent accort en qualité de témoin et garant de la bonne application du présent
contrat;

IL EST CONVENU CE QUI SUIT

CHAPITRE 1° : DES CLAUSES GENERALES

Le présent accord constitue la clause sociale du cahier des charges du contrat de concession
forestière.

Il a pour objet principal, conformément à l’article 13 de l’annexe 2 de l’arrêté
n°28/CAB/MINCN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d’exploitation des produits forestiers et de cahier des charges y afférent, d’organiser la mise en
œuvre des engagements du concessionnaire forestier relatifs à la réalisation des infrastructures
socio-économiques et services sociaux au profit des communautés locales.

Il vise aussi à régler les rapports en ce qui concerne la gestion de la concession forestière.

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de,
gestion, annexé au cahier des charges, qui décrit l’ensemble des investissements et des activités
qui seront entreprises et réalisées Par le concessionnaire pendant les quatre premières années
du contrat de concession, et se rapporte aux quatre premières assiettes annuelles de coupe
conformément à l’article 1 de Annexe 1 de l’arrêté N°28/CAB/MIN/ECN-T/ 27/JEB/08
précité.

aE= ze dE :

Hiver

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet accord
couvre alors une période de cinq années, comme l'indique l’article 17 de 1° Annexe 1 de l’arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de cinq assiettes
annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier ou préciser une
quelconque clause du présent accord.

Chapitre 2 : OBLIGATION DES PARTIES
Section1 : Obligations du concessionnaire forestier

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c, du
code forestier, incombant au concessionnaire forestier en matière d’infrastructures et des
services sociaux portent spécialement sur () la construction, l’aménagement des routes, (ii) la
réfection, l’équipement des installations hospitalières et scolaires, (ii) les facilites en matière
de transport des personnes et des biens.

Dans ce cadre SCIBOIS s’engage à travers le Fonds de Développement (cf articl1), au profit
des communautés, la réalisation d’infrastructures socio-économiques ci-après :
1. Réhabilitation de trois tronçons de route, à savoir :
- le tronçon de 42 km reliant les villages GOMBE et IREBU pour un coût estimatif de
84.000$US
- le tronçon de 65 km reliant IKALI/GARE et BOSANGO pour un coût estimatif de
130.000$US
- le tronçon de 10 km reliant les villages IXKALI/GARE et BOSANGO pour un coût
estimatif de 20.000 $US

2. Construction et équipement des installations hospitalières et scolaires :

- deux (2) centres de santé à BOTUNU et à BOSANGO pour un coût estimatif” de
16.914,728US ;

- un (1) poste de santé à NSONGO dont le coût estimatif est de 4.708,56 SUS ;

- deux (2) écoles à IREBU ET à GOMBE ISANGE dont le coût de construction s’élève
à 52.907,68US et d'équipement à 2.475$US, soit 55.382,6$US au total ;

- une (1) école à NGOMBE à équiper pour un coût de 2,475 SUS ;

- une (1) école à équiper à BIKORO pour un coût de 2.475 $US.

3. Facilités en matière de transport des personnes et des biens :
La SCIBOIS prend l’engagement d'assurer le transport des personnes et de leurs biens
dans le respect de la capacité de ses engins, bateaux et barges.

4. Autre besoins en infrastructures et services socio-économiques :
- implantation d’un magasin en vue d’approvisionner les communautés en produits
manufacturés de première nécessité à BOTUNU pour un coût de 10.000 SUS ; °
Construction d’un terrain de football aux dimensions olympiques pour une valeur de
15.000 SUS ;
- réhabilitation du bâtiment administratif de GOMBE pour un coût estimatif de
15.000$US.

Pa #
= TX TPE
a

4

2

Le coût total des infrastructures socio-économiques s’élève à 359.475.,88 SUS. Ce qui est
supérieur à la valeur de la ristourne des quatre(4) assiettes annuelles (349.295 $US).

icle 5 :

Comme indiqué à l’article 3 de l’Annexe 2 de l’arrêté N°28/CAB/MIN/ECN-T/27/JEB/08
précité, sont apportées en Annexe 4 des informations plus détaillées se rapportant aux
engagements prévus à l’article 4 du présent accord et concemant :

1) Les plans et spécifications des infrastructures 5

2) leur localisation et la désignation des bénéficiaires à

3) Le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des

services ;
4) les couts estimatifs s’y rapportant.

Article 6 :

Les coûts d’entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s’appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et calculées
les ristournes destinées à financer la réalisation des infrastructures socio-économiques au
bénéfice des communautés locales ayants droit.

La prise en charge de ces coûts d’entretien et de maintenance des infrastructures est assurée par

le fonds-de développement (cf. article 11), selon l’un des mécanismes suivants :

- Constitution d’une provision de 10% sur les ristournes versées durant les années
d’exploitation sur le bloc d’exploitation regroupant les 4 assiettes annuelles de coupe
considérées ;

Un programme prévisionnel chiffré d’entretien et de maintenance sur les 20 prochaines
années des infrastructures socio-économiques présentées à l’article 4 du présent accord,

Article7 :

Certains coûts de fonctionnement des installations hospitalières et scolaires, notamment les

rémunérations des enseignants et des personnels de santé, sont du ressort de l’Etat.

Si des retards venaient à être constatés dans le déploiement du personnel administratif, le

Comité de Gestion Local prévu à l’article 12 ci-dessous, peut, de manière transitoire et en

attendant que les agents désignés soient affectés, recruter localement et financer sur les

ressources du fonds de développement (cf. article 11 ci-dessous), du personnel apte à remplir
ces fonctions.

8:
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c’est-à-dire les fournitures scolaires, les produits pharmaceutiques, etc.
le concessionnaire apportera sa contribution en finançant gratuitement le transport depuis,
Kinshasa ou une autre ville plus proche .

Article 9 :

A compétences égales, la SCIBOIS s’engage à recruter la main d’œuvre de son entreprise au
sein des communautés locales.

1 = Je A}

®
Article 10 :
Conformément à l’article 44 du code forestier, la SCIBOIS s’engage à respecter l'exercice
par les communautés locales des droits d’usage traditionnels lui reconnus par la loi
notamment :

- Le prélèvement de bois de chauffe ;

- La récolte des fruits sauvages et des chenilles ;

- La récolte des plantes médicinales :

— La pratique de la chasse et de la pêche coutumières.

Les modalités d’exercices de droits définis à l’alinéa 1 ci-dessus, sont définies en annexe 5.
SCIBOIS s’engage à en faire mention dans le plan d’aménagement de la concession.

Il est institué un fonds dénommé fonds de développement pour financer la réalisation des
infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et 7.
Le fonds de développement est constitué du versement par SCIBOIS d’une ristourne de deux à
cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la concession forestière,
selon le classement de l’essence concernée, publié dans le guide opérationnel de la Direction
Inventaire et Aménagement Forestiers. Les volumes de bois considérés sont portés sur les
déclarations trimestrielles de production de bois d’œuvre.

Toutefois, Pour permettre le démarrage immédiat des travaux, SCIBOIS s’engage à dégager, à
la signature du présent accord, un préfinancement de 35.947,59SUS, le coût des infrastructures
socioéconomiques convenues avec les communautés locales dans les 4 AAC étant de
359.475.88 SUS. Les détails y relatifs sont donnés en annexe 6.

Article 12 :

Le fonds de développement est géré par le Comité Local de Gestion (CLG) composé :
+ d’un (1) délégué du concessionnaire forestier $
° des trois (3) représentants élus des communautés locales ;
+ d’un (1) représentant de la société civile.

La liste des membres du CLG est donnée en annexe 7.

Article 13_:
Outre un président désigné par les membres de la communauté locale, le Comité Local de
Gestion comprend :

+ untrésorier ;

+ un secrétaire rapporteur ;

+ deux conseillers.

Le Comité Local de Gestion a été installé officiellement par 1” Administrateur de Territoire.

Article 14_:
Le fonds de développement est consigné auprès de la SCIBOIS de commun accord par les

TN
be D M

Ê
&

TA

parties. Le protocole d’accord de consignation y relatif est placé en annexe 8.
SCIBOIS, dépositaire du fonds de développement, s’engage à rendre accessibles les ressources
financières au CLG selon des modalités fixées de commun accord par les parties (annexe 8).

Section 2 : Obligations des communautés locales
Article 15 :
En contrepartie des obligations de SCIBOIS, les communautés locales s’engagent à concourir
à la gestion durable de la concession forestière et à contribuer à la pleine et libre jouissance par
SCIBOIS de ses droits.

Article 16 :
Les communautés locales s’engagent à collaborer à la lutte contre le braconnage et
l'exploitation illégale dans la concession forestière et à sensibiliser leurs membres à cette fin.

17 :
Les communautés locales s’engagent à collaborer avec SCIBOIS pour maitriser tout incendie
qui surviendrait à l’intérieur de la forêt concédée ou dans une aire herbeuse attenante à ladite
forêt.

Article 18 :

Les communautés locales s’engagent à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d’exploitation de SCIBOIS.
Tout préjudice subi du fait d’actes de violence ou de voies de fait sur le personnel de SCIBOIS
ou d’actes de vandalisme sur son patrimoine d’exploitation perpétrés par un ou plusieurs
membres des communautés locales entraine réparation.

Article 19 :

Les communautés locales s’engagent à collaborer avec SCIBOIS pour que les voies établies
par ce dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres exploitants,
sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, les communautés locales s’abstiennent de favoriser l’accès à des susdites voies aux
communautés non riveraines de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat
icle 20 :
Aux fins d’assurer le suivi et l’évaluation de l’exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local Suivi (CLS).

Article 21 :

Le CLS est présidé par l’administrateur de territoire ou son délégué et est composé :
e de SCIBOIS ;
+ de trois représentants élus des communautés locales.

Article 22:
Le Comité Local de Suivi examine le rapport trimestriel d'activités du Comité Local de

Y

CRE: TCASS

Zz
Gestion, particulièrement en ce qui conceme la réalisation des infrastructures
socio-économiques et le calendrier y afférent.

Il peut, en cas de besoin, entendre le président ou tout autre membre du Comité Local de
Gestion.

Il peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question inscrite
à l’ordre du jour de sa réunion.

Article 23 :
Le Comité Local de Suivi se réunit en session ordinaire tous les trois mois sur convocation de
l’Administrateur de Territoire.

La première réunion du Comité Local de Suivi aura lieu dans les deux mois qui suivent la
signature du présent accord. Cette première réunion permettra de décider du fonctionnement
du comité.

Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur convocation
de l Administrateur de territoire, à l’initiative de l’une des parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par tous
les membres présents.

icle 24:
Il est versé aux membres du Comité Local de Gestion et du Comité Local de Suivi
représentants des communautés locales un jeton de présence dont le taux est fixé de commun
accord entre les parties à 10 US$/jour.

Les frais d'organisation des réunions des deux comités sont prélevés sur le fonds de
développement.

Chapitre 4 : CLAUSES DIVERSES È
Section 1 : Règlement des différends
Article 25:
Tout litige ou contestation né de l'interprétation ou de l’exécution du présent accord est, si
possible, réglé à l’amiable entre les parties.

A défaut d’un arrangement, les parties s’engagent à soumettre le litige à la commission de
règlement des différends forestiers prévue par l’article 104 du code forestier et organisé par
l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit
commun.

Article 26:
Pour l’exécution du présent contrat, les communautés locales ont le droit de se faire assister par
une personne physique ou une ONG de leur choix.

C4
ee 14.
Section 2 : Dispositions finales

Le présent accord produit ses effets à la date de sa signature par les parties et l’ Administrateur
de territoire et tant que témoin et garant de la bonne application du présent contrat.

Article 28:

Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties, à
l’Administrateur de territoire, à l’ Administration forestière provinciale et à l’ Administration
centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Gombe, 02 Septembre 2011

Pour les communautés locales

N° Noms et Post-Noms

A ILANDE IBOKO
eus

FE

2. | ADRIEN ILANGA LOKOMBE

Îeon re dur

3 | BOKUNGU MBULA FAETA

—

MENRE Les LÉ

4. | NGUBU EBILEKA

| MEMBRE | Ÿ

5. fie BAKEWA ME FNBRE

6. | BONYATO LONGOMO MEMRRE j [8 y 2
5 : “ k Été |

le concessi
1.] MEDARD MBANGU _[pirecreue v'aPhiranon ay
=

GRR mer ramener

AA

CPRESCENTAAT JS
istrateur du Territoire

LISTE DES ANNEXES

Annexe 1 :
Garantie d’Approvisionnement N°093/03 du 3 juin 2003

Annexe 2 :
Arrêté Ministériel de notification de convertibilité n°176/CAB/MIN/ENC-T/15/JEB/2009 du
21 janvier 2009

Annexe 3 :
Liste des infrastructures socio-économiques à financer par la société SCIBOIS

Annexe 4 :
Coûts prévisionnels et planning de réalisation des infrastructures socio-économiques

Annexe S :
Modalité d'exercice des droits coutumiers pour les communautés locales

Annexe 6
Montant prévisionnel à verser au fonds de développement

Annexe 7 :
Composition du Comité Local de Gestion et Comité Local de Suivi

Annexe 8 :
Accord de consignation de fonds du développement auprès de la SCIBOIS

Annexe 9 :

Procès-verbal de la réunion de concertation entre la communauté locale de base et la société
SCIBOIS
Annexe | :
Garantie d’Approvisionnement
N°093/03 du 3 juin 2003
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

l LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

ë ? : CONVENTION N°0 93 /CAB/MIN/AFF-ET/03 DU .! à
‘ PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE ! La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,

ci-après dénommé le Ministre.

ET : La Société SCIBOIS sprl,
Représentée par Monsieur Jean Loup BONNEFOUS,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu l’Acte Constitutionnel de la Transition ;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

-_ Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
| 1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Toürisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située sur l'avenue St
Christophe, Q. Funa à Kinshasa-Limete, d'une capacité annuelle de 18.000m3 de
produits finis, nécessitant un approvisionnement en grumes de 54.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de garanties d'approvisionnement introduite par la Société
SCIBOIS (cfr. lettre n° SC/DG/JPW/DKK/281/2002 du 17/09/2002 ;

Vu le rapport d'inventaire d'allocation forestière réalisé par le Service
Permanent d'inventaire et d'Aménagement Forestier (SPIAF) cfr. Lettre
SPIAF/052/M-MB/2002 du 18/09/2002 ;

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Artide 1% : La garantie d'approvisionnement porte sur un volume de 54.000 m3
de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)
Iroko : 4.600
Tiama 1.600
Kosipo 2.600
Sapelli 4.000 >
Sipo , 6.000
Wenge 10.000
Limba 1.400
Longhi 1.600

Bosse clair 1.800
Article 2

Article 3

Bosse foncé 400
Padouk 600
Abura 400
Mukulungu 400
Bomanga 1.400
Bubinga 400
Bilinga 3.000
Angueuk 3.000
Dabema 1.200
Tola 1.000
Tshitola 1.400
Niove 1.200
Fuma 3 600
lomba 600
Tali 400
Emien 400
Ako d 400
Aïiele 1.800
Mubala 400
Wamba 400
Faro l 1.000
Total . 54.000

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province : Equateur . District : Equateur
Territoire ‘:Lu KoL£h& Bikoro . Localité è
Lieu : Superficie forestière:229.400 ha

: Cette forêt ou portion de forêt est circonscrite dans les limites

suivantes :

Au Nord : Le tronçon de la route d'intérêt général reliant le village

‘Gombe situé au bord du Fleuve Congo et le village
Bongeli ; de ce village, tracer une ligne droite jusqu'à la
rivière Mpoma près du village Ifuka, ensuite descendre la
rivière Mpoma jusqu'au village Ikendje au bord du lac
Tumba ;

ud : A partir du village Bobili situé en Territoire de Lukolela,
tracer une ligne droite jusqu'au point de jonction de la
‘rivière Mpimo et le sentier qui mène au village Bosango et
de point, suivre le sentier jusqu'au village Bolümbe en
passant par les villages Bosango et Gondola ;

Est : Le lac Tumba, partie comprise entre le village Ikendje et
la rivière Lobambo, ensuite remonter celle-ci et les rivières
Maengi et Mudja jusqu'au sentier qui mène au village
Bolumbe;

A l'Ouest : ‘Le fleuve Congo, partie comprise entre les villages Gombe
et Sungi, ensuite suivre le sentier jusqu'au village Bobili en
passant par le village Mboko.

Article 4 : Les grumés ainsi récoltées devront être strictement ütilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

Article 5 : Le Ministère accordera à l'Exploitant les droits suivants sur son unité :
d'exploitation :

| © 5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
. l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau -et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

Article 6 -+ : En contrepartie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes : ‘

6.1Maintehir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;
ni

Pour la SCIBO

5
6.5Informèr le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9Procédèr à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le permet.

La présente convention est effective à la date de sa signature
jusqu'au mois de Mai 2028 .

Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.
Fait à Kinshasa, le ! 3 nat

SIGNATAIRES AUTORISES

LE MINISTRE

im
Monsieur Jean Loup BONNEFOUS =1rJüles YUMA MOOTA=
PRE TL 4
Sp CPE 7

Avenue St Christophe

Q. Funa,

Kinshasa/Limete

Fait à six exemplaires

Secréta

Gouver

FACE ae A EL TN

Exploitant
Cabinet du Ministre

ire Général à l'ECN ‘ #

Direction de la GF

neur de Province

Coordinateur Provincial de l'ECN
" = .

1 7

opus " ” |
pe Gi .—

FT0N393i

OR
DHOAGES DITS | +.

3n9Dnb3, ep soulA0id DISJOHNT 42 0101 :p SSUIOILS
4S 1 O 8 8 9 S,:10 HN/Y4 NA LN3N3NNOISIAOHddVA AILNvHvO 20 AONvVW:q
Annexe 2 :

Arrêté Ministériel de notification de
convertibilité
n°176/CAB/MIN/ENC-T/15/JEB/20
09 du 21 janvier 2009
À Vissue de ses travaux, la Commission interministérielle de conversion des anciens
Êtres forestiers à constaté que votre Garantie d’Approvisionnement n°053/03 du

é erritoires Bikoro, Province -de
l'Equateur remplit les critères de convertibilité définis par le Décret n°08/ 018 Qa
LA dctobre 2005 fixant les modalités de conversion des anciens titres forestiers en
contrats de concession forestière et portant extension du moratoire en matière

d'octroi

décret n°28/02 du 21 janvier 2008.

ÿar conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à vous mettre en ceniane
avec Le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

veuillez agréer, Monsieur le Directeur Administratif et Financier, l'expression de
ma considération distinguée. :
Annexe 3 :

Liste des infrastructures
socio-économiques à financer par la
société SCIBOIS
4

ge Te #

Annexe 3 ;: List infrastru ci nomique à fi ir la soci IBOIS

1. Réhabilitation du tronçon reliant les villages GOMBE et IREBU, 42 km pour un coût
estimatif de 84.000$US

2. Réhabilitation du tronçon reliant IKALI/GARE et BOSANGO, 65 km pour un coût
estimatif de 130.000$US

3. Réhabilitation du tronçon reliant les villages IKALI/GARE et BOSANGO .10 km pour
un coût estimatif de 20.000 $US

4. Construction de deux (2) centres de santé à BOTUNU et à BOSANGO pour un coût
estimatif de 16.914,72$ :

5. Construction d’un (1) poste de santé à NSONGO dont le coût estimatif est de 4.708,56
S$US ;

6. Construction de deux (2) écoles à IREBU ET à GOMBE ISANGE dont le coût de
construction s'élève à 52.907,6$ $US et équipement à 2.475$US, soit 55.382,6$US
au total :

7. Equipement d’une (1) école à NGOMBE pour un coût de 2.475$US :

8. Equipement d’une (1) école à BIKORO pour un coût de 2.475 $US.

9. implantation de deux magasins de produits de première nécessité à BOTUNU pour un
coût de 10.000 $US :

10. Construction d’un terrain de football aux dimensions olympiques pour une valeur de
15.000 $US ;

11. Réhabilitation du bâtiment administratif de GOMBE pour coût estimatif de 15.000$US

RE
Annexe 4 :
Coûts prévisionnels et planning de
réalisation des infrastructures
socio-économiques
Annexe 4 : Coûts prévisionnels et planning de réalisation des infrastructures.
socio-économiques
1. Réhabilitation du tronçon reliant les villages GOMBE et IREBU, 42 km pour un coût

estimatif de 84.000$US

2. Réhabilitation du tronçon reliant IKALI/GARE et BOSANGO, 65 km pour un coût
estimatif de 130.000$US

3. Réhabilitation du tronçon reliant les villages IKALI/GARE et BOSANGO ,10 km pour
un coût estimatif de 20.000 $US

4. Construction de deux (2) centres de santé à BOTUNU et à BOSANGO

Construction :
88 m2 X 99 ,22$ X2=16.054,72$
Equipements :
10 lit x 50$ = 500$
8 tables x 30$ = 240$
8 chaises x 15$ = _120$
860$
Coût total : 16.914,72$

5. Construction d’un (1) poste de santé à NSONGO

ion :
48m2 X9922$ —4.378,56$

Equipements :

3 lits x 50$ = 150$

4 tables x 30$ 20$

4 chaises x 15$ = _60$
330$

Coût total : 4.708,56$

6. Construction de deux (2) écoles à IREBU ET à GOMBE ISANGE

Construction :

240 m2 X 99,22$ X 2 = 52.907,6$

Equipements :

90 bancs x 20$ = 1.800$

15 tables x 30$ = 450$

15 chaises x 15$ = _225$
2.475$

Coût total : 55.382,6$

7. Equipement d’une (1) école à NGOMBE

90 bancs x 20$ = 1.800$

15 tables x 30$ = 450$

15 chaises x 15$ = _225$
2.475$

8. Equipement d’une ŒMéc école à BIKORO
90 bancs x 20$
15 tables x 30$
15 chaises x 15$ = _225$

9. implantation de deux magasins de produits de première nécessité à BOTUNU pour un
coût de 10.000 $US ;

10. Construction d’un terrain de football aux dimensions olympiques pour une valeur de
15.000 $US :

11. Réhabilitation du bâtiment administratif de GOMBE pour coût estimatif de 15.000$US
12. Coût des réunions du CLG et CLS pendant 4 ans
1. Réunion CLG : réunions x 5 per x 20$/pers x 4ans= 1.600$US

2. Réunion CLS : 4 réunions x 4 pers x 30$/pers x 4 ans= 1.920$US
Le coût s'élève à 3.520$US

Planning de réalisation des infrastructures socio-économiques

Infrastructures Coûts USD | 2012 2013 | 2014 2015
Routes 234.000,00 | 58.500,00 | 58.500,00 | 58.500,00 | 58.500,00
CS Botunu 8.457,36 8.457,36
CS Bosango 8.457,36 | 8.457,36
PS Nsongo [4.708,56 4.708,56
E.P Irebu 27.691,30 27.691,30
E.P Gombe Isange 27.691,30 | 2769130 _]

E.P Gombe | 2.475,00 +] 2.475,00
E.P Bikoro 2.475,00 2.475,00
Magasin [10.000,00 | 10.000,00 | es
_Terrain foot 15.000,00 È — | 15.000,00
| Bât. Administratif 15.000,00 | 15.000,00
Réunion CLG et CLS 3.520,00 880,00 880,00 880,00 880,00
TOTAL Î_380.475,88 | 92.837,36 | 95.528,66 | 91.779,86 79.330,00
r approbation
r le gr n i

L MEDARD MBANG!
CLG :-IPEPO MPOMBOLO Se CR#ETAIRE >)
-ILELE ILONGWE  /ENBRE RE FE | \
-BOKUNGU MBULA PESIBRE LE 2 RILECTEURL D'EXPLOITATION

-NGUBU BILEKA (MEMBRE
-WANGI BIEMBE ME MBR &

CLS:-Jean-Pierre BOKA Arte ser
-MBOLIASA MPENDA MEN LE

-MABELASHABA MAÊRE (Hecé
-MBALO EVAMBENGO h

a

Centre de santé à construire à Botulu et à Bosango

Pharmacie Salle d'

Bureau Inf en Chef

et k Salle de
consultation Laboratoire

observation

Toilette

0 Peel

4m de Longueur et 8m de largeur = 88 m2

BB x 9122 =8027, 36 8

st
f
RRre
TF

1
er

EC ñ

h =

Poste de santé à construire à Nsongo

8mx6m :48m?

ABnêx 91,22:4.378,568

AE Fe

Ecole primaire (6 classes) à construire à Irebu et d Gombe-Isange

Salle de classe Salle de classe Salle de classe | Salle de classe Salle de classe

Salle de classe

8x30: 240m2 RE
amxtime 44m2 240n} 44 nf} En 290m2 290 nfx 91,22 = 26.453,83
3m + 3m p— 5m— + .
| | Bureau
[ Directeur Salle des Prof.
LE
Annexe 5 :
Modalité d’exercice des droits
coutumiers pour les communautés
locales
Annexe 5 : Modalité d’exercice des droits coutumiers pour les communautés locales

La Société SCIBOIS se donne le devoir de respecter les rites consacrés pour la communauté
locale c’est-à-dire les faire ressortir dans les résultats des inventaires d'exploitation.

La SCIBOIS s’interdit d'exploiter là où sont érigés les champ . Toute destruction des champs
entraine réparation suivant les modalités qui seront convenues de commun accord entre les
parties.

La SCIBOIS évite de déranger ou de perturber l’accès à leurs sources d’eau pendant ses
travaux d’exploitation

Annexe 6 :
Montant prévisionnel à verser au
fonds de développement
Annexe 6 : Mon

t prévisionnel à verser au fonds de dévelo

ment

Volume net total
exploitable (m°)

Valeur totale de | Valeur moyenne

S/m°

3

bois exploitable
($/4 AAC)

349 295
Annexe 7 :
Composition du Comité Local de
Gestion et du Comité Local de Suivi
Annexe 7 : ition j £ + 1
A. Comité Local de Gestion :

1. IPEPO MPOMBOLO gée<É7#IRE

2. ILELE ILONGWE PNENBRE CS

3. BOKUNGU MBULA MEMBRE Mb-Q #1
4 NGUBU BILEKA /VEMBRE

5. WANGI BIEMBE ME MBRC TO
B. Comité Local de Suivi Cet. |
REA SD

1. Jean-Pierre BOKA A4-74./€

MBOLIASA MPENDA nenRe € LE

MABELA SHABA MRB£Z Geée é
MBALO EVAMBENGO

LPEND EAÀ E EAP

Fait & Em

STE NS

We, te 02104|2044
Annexe 8 :
Accord de consignation de fonds du
développement auprès de la SCIBOIS
Annexe 8 : Accord de consignation de fonds du développement auprès de la SCIBOIS

Nous, soussignés membres du Comité Local de Gestion et du Comité Local de Suivi du
groupement LUSANKANI, autorisons par le présent que le fonds du développement soit
consigné auprès de SCIBOIS.

SCIBOIS s'engage par ailleurs à rendre accessible les ressources financières au Comité Local
de Gestion à tout moment et à la demande du CLG

Fait à Gombe, le 02 Septembre 2011.

Pour le groupement Lusankani Pour la SCIBOIS

CLG: . à
- IPEPO MPOMBOLO Séc2€ 77/26 LE

- _ILELE ILONGWE PEPERE LR
= BOKUNGU MBULA lENTDRE Je à
- NGUBUBILEKA ME/BRE

- WANGIBIEMBE ME MBR £ NS

+ Jean-Pierre BOKA 4.742 Ep 2 |

= MBOLIASAMPENDA MEMBRE

-  MABELA SHABA MABRE Ge, :
-_ MBALO EVAMBENGO Car

Annexe 9 :
Procès-verbal de la réunion de
concertation entre la communauté
locale de base et SCIBOIS
3065.4: ÉTIN AT

+LOZ siquajdes/4v1q ei e asyees leAeIL +861 es
= as NP L901181d 38 0901181 d'ogo108Ld eueyages eBeu
OO  s'2 S S'TST'L 0 991 :e1nos

Rs = =

620 LL = pOvY
REA
OV eu

668 LL= Z9wy US
ANOY ==
SES Z= LOWV 9118207 ©

epusañs7

658 LI= Ov

Ê

equemeg “«,

S
ÉMUER

SHON-EpÜE og
#

3092.14 3.066.24 30Z2e.u BOLUZ.2

O10H!4 - E810Yn7 - £O/£60 uoissaauog LD Suep adnos sp saljenuue SeHalsse eenb sap uonesi2207 |

EE

